Citation Nr: 1135195	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for additional disability resulting from a VA-performed colonoscopy in 2002, and VA surgical procedures, consisting of a colectomy and ileostomy, performed in April and June 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  Service personnel records in the claims folder verify his status as a combat veteran, specifically his receipt of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In July 2009, the Veteran and his wife provided testimony at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.

In November 2009, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington DC, for additional development and consideration.  All requested development has been completed and the claim is once again before the Board for adjudication.

In June 2010, the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

A preponderance of the evidence establishes that the Veteran does not have any additional disabilities as a result of VA treatment in 2002 and 2007, which may be considered to be proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or to an event not reasonably foreseeable in that treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for additional disability resulting from VA-performed procedures in 2002 and 2007 have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in November 2010, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder his service treatment records, and post-service VA and private treatment records.  He also submitted multiple written statements clearly delineating his contentions concerning the claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 that were associated with the record.

A VA examination with respect to the issue on appeal was obtained in July 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  In the examination report, the examiner considered all of the pertinent evidence of record, to include VA treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned in July 2009.  During this hearing, the Veteran indicated he has received additional treatment for his disorder.  Thereafter, the RO attempted to obtain additional VA treatment records, but issued a formal finding of unavailability in April 2010 concerning treatment records dated from February 2008 to March 2010.  Further, in June 2010, the Veteran submitted private treatment records from Derryfield Medical Group, dated July 2009.   

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in obtaining the July 2010 VA examination and attempting to obtain the additional VA treatment records, the Board is satisfied there was compliance with the November 2009 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Laws and Regulations

The Veteran asserts that he currently suffers from additional disabilities as a result of VA treatment in 2002 and 2007.  His contentions in this case are two-fold.  First, he contends that he incurred an additional disability as a result of surgical procedures performed at the VA Medical Center (VAMC) in White River Junction, Vermont in April and June 2007.  During his July 2009 hearing, the Veteran testified that he currently had painful scars, abdominal pain and swelling, and incontinence as residuals of his VA surgical procedures in 2007 and subsequent follow-up treatment.

In addition, the Veteran also contends that his April and June 2007 VA colectomy and ileostomy takedown procedures were necessary to treat a blood clot that formed during an improperly performed colonoscopy by a VA treatment provider in 2002.  


In pertinent part, the current version of 38 U.S.C.A. § 1151 reads as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and --

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was -- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361(b) (2010).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a Veteran received treatment and that the veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d) & (d)(1) (2010).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (2010).

In adjudicating a claim for benefits, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

A longitudinal review of the record reveals that the Veteran underwent VA-performed procedures in 2002 and 2007.

VA treatment records note the Veteran was originally scheduled for a colonoscopy in September 2002, and an August 2002 VA treatment record reflects the Veteran was informed about the procedure and instructed on several post-operative restrictions, such as not driving immediately after the procedure.  However, the Veteran did not report to the VAMC for his colonoscopy.  He was rescheduled for the procedure in November 2002 and was again informed about the procedure that day, as reflected in his VA treatment records.  The Veteran's pre-operative diagnosis was blood in stool and the post-operative diagnosis was internal hemorrhoids.  The November 2002 operative report listed an assessment of normal examination.  It was noted that the videocolonscope passed on his left side into his right colon and on his back into the cecal tip, that the colon was well seen and well prepared, and that no lesions were noted other than internal hemorrhoids. 

VA treatment records establish that the Veteran reported to the VAMC emergency room in Manchester, New Hampshire, on April 8, 2007, complaining of liquid stools with blood, abdominal pain, and nausea.  An abdominal CT showed inflammation of the left lower quadrant and questionable increased thickening of the colon wall.  Gastroenteritis and possible food poisoning were diagnosed, and transfer to the White River Junction VAMC was recommended.  However, the Veteran decided to leave the hospital against medical advice and was discharged.

Several days later, on April 12, 2007, the Veteran underwent a subtotal colectomy for ischemic colitis at the White River Junction VAMC.  A biopsy showed ischemic necrosis throughout the colon.  The surgery was performed with no complications and the Veteran recovered well in the hospital until April 19, 2007, when he was discharged.  During a follow-up appointment on April 24, 2007, he reported doing very well, denied experiencing any pain, and was noted to be very happy.  His doctor planned to reverse the ileostomy in approximately two to three months.

On June 11, 2007, the Veteran underwent an ileostomy takedown with ileonal anastomosis.  Due to dense adhesions from his prior surgery, it was noted to be difficult to enter the abdomen, but overall the procedure was successful.  The day after his surgery, it was noted that a binder was placed for patient comfort.  An addendum record indicated that the Veteran became very anxious regarding the binder and how it should be removed.  After attempting to unsuccessfully redirect the Veteran, the VA nurse scheduled a lorazepam IV push.  A June 13, 2007, VA treatment record showed that his incision was intact without erythema, but some serosangenous drainage.  While recovering in the hospital, the Veteran developed a fever and an elevated white blood count attributed to atelectasis.  He also experienced wound drainage following surgery with two stitch granulomas.  However, treatment with silver nitrate cauterization led to daily improvement and he was later discharged on July 2, 2007.

The Veteran has continually asserted in written statements and his hearing testimony that the actions of an unidentified VA treatment provider with a belly bind caused his stitches to be ripped shortly after his second surgical procedure in June 2007.  He asserts that the actions of that VA staff member caused massive bleeding, scar tissue, and months of recuperating.  Concerning this contention, VA treatment records dated June 12, 2007, noted the Veteran was anxious about the removal of the belly bind.  There are no additional notations concerning the removal of the belly bind, merely the June 22, 2007, VA treatment record noting the Veteran's adamant statements that he wished to be released.  

VA treatment records dated in July 2007 revealed that the Veteran was treated for copious drainage from his surgical wound and was diagnosed with a wound infection shortly after discharge.  In August 2007, the Veteran's infection had resolved and while he complained of loose stools and rectal burning, his abdominal pain was noted to be improving.  During a follow-up appointment on August 10, 2007, he was noted to be developing normal chronic postoperative pain.

Additional VA treatment records dated in November 2007 showed complaints of abdominal protuberance, mild tenderness over the midline scar, and a chronic change in stools.  A March 2008 VA treatment record reflected continued complaints of abdominal pain.  The treating physician detailed that the Veteran was eating, putting on weight, and moving his bowels.  His abdomen was noted to be soft, non-tender, non-distended, and have well-healed wounds.

In a June 2008 statement, the Veteran indicated that he underwent treatment with physicians from the Catholic Medical Center in July and August 2007.  However, as previously noted in the November 2009 Board remand, he clarified in his July 2009 videoconference hearing that this treatment took place at the VAMC and these medical records are currently associated with the claims folder.  These additional VA treatment records, dated from November 2007 to November 2009, note his continuous complaints of pain associated with his abdomen.  However, the November 2007 VA treating physician noted that the Veteran's complaints were very vague and he was a very "poor historian."  

The Veteran also received private treatment from the Derryfield Medical Group beginning on July 10, 2009.  These treatment records reflect the Veteran's continued complaints of abdominal pain.  Further, the treating physician noted the Veteran had loose stools and a non-radiating pain.  Upon physician examination, the physician noted the abdomen was soft, with a large mid-line incision, with well-healed scar tissue palpable underneath.  There was no skin breakdown noted.  The physician determined the pain is likely due to adhesions.  However, the Veteran also testified in July 2009 that he was currently receiving treatment from a private physician and this doctor had determined his April and June 2007 surgeries were necessary to treat a blood clot incurred during a VA colonoscopy several years prior.  These are the only private treatment records obtained pursuant to the November 2009 remand and there was no reference to blood clots during this treatment.

Also pursuant to the November 2009 remand, the Veteran was scheduled for a VA examination in July 2010.  The examiner, a VA physician board certified in internal medicine, indicated he reviewed the Veteran's claims file, including the medical records, and obtained a history from the Veteran.  Upon physical examination, the examiner noted the Veteran's abdomen was soft and he did not have any areas of localized tenderness.  The examiner indicated there may be some slight diffuse tenderness of minimal degree to deep palpation.  Bowel sounds were noted as normal and the examiner also commented on the presence of well-healed surgical scars.  Upon examination of the scars, the examiner reported they did not appear to be adherent to underlying tissue, showed no evidence of incisional herniation or skin breakdown, and were superficial and not deep.  The examiner further stated that the scars did not restrict any motion or cause obvious functional abnormality.  

Following the physical examination, the examiner diagnosed the Veteran's condition as post-total colectomy and subsequent takedown and closure of ileostomy for ischemic colitis.  The examiner determined the condition appeared to have fully healed, despite the Veteran's complaints of pain.  The examiner therefore concluded that the Veteran had not incurred any additional disability as a result of his VA surgical procedures, total colectomy and ileostomy takedown, performed in April and June 2007.  His stated rationale for that opinion was that the condition had fully healed with a lack of objective abnormalities on examination (with the exception of the well-healed scars).  

Additionally, the examiner opined that the Veteran's total colectomy and ileostomy takedown were not performed to treat any additional disability resulting from the November 2002 VA colonoscopy.  The rationale provided by the examiner was that the November 2002 post-operative examination was normal and the Veteran himself also did not report any symptoms of a gastrointestinal nature in the five years between the colonoscopy and the colectomy.  Further, the symptoms for the colectomy for ischemic colitis occurred acutely.  The examiner stated he is unaware of any pathophysiological mechanism that would cause a complication from a colonoscopy of an arterial blood clot that would remain in an asymptomatic state for 5 years and then present as acute ischemic colitis.  

Analysis

Upon consideration of the totality of the evidence of record, the Board finds that a grant of compensation, pursuant to 38 U.S.C.A. § 1151, for additional disabilities as a result of any VA-performed procedure, is not warranted.

As an initial matter, the Board notes that evidence of record does not establish that the Veteran suffered any additional disability caused by VA treatment in 2002 and/or 2007.  However, even assuming, arguendo, that the Veteran suffered an additional disability as a result of VA treatment in 2002 and/or 2007, the Board finds that the cause of any additional disabilities is not shown to have been proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing surgical treatment or to be result of an event not reasonably foreseeable.  

The Board highlights the VA examiner's opinions in the July 2010 examination report which specifically found that the Veteran had not incurred any additional disability as a result of his VA colonoscopy in 2002 or his VA surgical procedures in 2007.  He further noted that the Veteran was completely healed from the April and June 2007 surgical procedures, aside from the existence of two well-healed scars on his abdomen.  Additionally, the examiner opined that the April and June 2007 procedures were not a result of a blood clot stemming from the 2002 VA colonoscopy, clearly stating that he was not aware of any pathophysiological mechanism that would cause a complication from a colonoscopy of an arterial blood clot that would remain in an asymptomatic state for five years and then present as acute ischemic colitis.

In addition, the VA physician based his opinions on a review of the Veteran's claims files and medical records, discussed the medical evidence of record, and provided a detailed rationale for all stated opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As such, the Board considers this medical opinion to be of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of any medical evidence or opinion that directly contradicts the July 2010 VA examiner's conclusions.

While the Veteran testified that one of his former VA physicians verbally apologized to him for mistakes that were made during his VA treatment and acknowledged that he had complications related to his June 2007 VA surgical procedure, he has not produced any such evidence.  Again, he was specifically advised and given the opportunity to submit such evidence.  Moreover, hearsay medical evidence does not constitute competent medical evidence.  Warren v. Brown, 6 Vet. App. 4 (1993); see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence.").

Consequently, the Board notes that the evidence of record is insufficient to show that there was any additional disability resulting from the VA colonoscopy in 2002 or VA colectomy and ileostomy procedures in April and June 2007, respectively, that was proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing surgical treatment or was the result of an event not reasonably foreseeable.

In reaching this conclusion, the Board has considered the assertions of the Veteran and his family members in multiple written statements as well as during the July 2009 Board hearing.  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.

Although the Veteran is competent to report that he has pain in his abdomen and additional gastrointestinal problems because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that the Veteran's statements concerning the etiology of any additional disabilities resulting from his 2002 and 2007 VA surgical procedures not to be credible, as they are inconsistent with probative and objective medical evidence of record which did not show that any additional disability related to VA treatment in 2002 and 2007.  Moreover, a VA treating physician noted the Veteran to be a poor historian with vague statements when he presented at ambulatory care in November 2007.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

Based on the foregoing discussion, the Board must conclude that the criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for an additional disability as a result of VA surgical treatment in 2002 and again in April and June 2007, are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, resulting from a VA performed colonoscopy in 2002, and VA surgical procedures, consisting of a colectomy and ileostomy, performed in April and June 2007, is denied.  



____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


